Citation Nr: 1228641	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO. 99-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, which, in pertinent part, confirmed and continued the previous denial of service connection for bilateral hearing loss. This matter was transferred to the RO in Huntington, West Virginia.

In October 2007, the Board, in pertinent part, reopened the Veteran's claim for service connection and remanded it for additional development. In August 2009, the Board, in pertinent part, remanded the claim again for more development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records that have been associated with the claims file without a waiver from the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a Travel Board hearing in September 2006 and a Central Office hearing in May 2009, both chaired by the same Veterans Law Judge. Transcripts of those hearings are associated with the Veteran's claims folder. 

In July 2012, the Board informed the Veteran that the Veterans Law Judge that had conducted his hearings was no longer employed by the Board and advised him that he was entitled to another hearing. In a signed statement, dated in July 2012, the Veteran responded that he wanted a new hearing at his RO. Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to appear at the requested hearing, as soon as it may be feasible. Notice should be sent to the appellant, with a copy of the notice associated with the claims file. If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


